DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been presented for examination based on the application filed on 12/19/2019.
Claim 1 is objected to for lack of clarity. 
Claims 1-7 are rejected under 35 U.S.C. 101.
Claims 3 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non Patent Literature by Karpat, Y et al (2012). Mechanistic force modeling for milling of unidirectional carbon fiber reinforced polymer laminates. International Journal of Machine Tools & Manufacture, 56, 79-93.
This action is made Non-Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application, to claim priority to filing date of 11/15/2019.
---- This page is left blank after this line ----

Claim Objection
Claim 1 recites “…the modeling method comprises: using a measurement member to measure the force of the cutting tool corresponding to the included angle between a feeding direction of the cutting tool  and a fiber direction of the unidirectional fiber reinforced polymer…”. There is insufficient antecedent basis for the included angle in the claim. This is interpreted as “a included angle” for the purposes of examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1:
Step 1: the claim is drawn to a method, falling under one of the four statutory categories of invention.
Step 2A, Prong 1The claim 1 limitations recite (bolded for abstract idea identification): 
1. A modeling method of a cutting force model of a unidirectional fiber reinforced polymer, wherein a cutting tool cuts the unidirectional fiber reinforced polymer along a circular path, and the modeling method comprises: 
using a measurement member to measure the force of the cutting tool corresponding to the included angle between a feeding direction of the cutting tool and a fiber direction of the unidirectional fiber reinforced polymer; and 
obtaining functions of cutting force coefficients in a formula according to the measured force.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and at best a mathematical concept. Specifically the process in step of obtaining is an observation/evaluation step to observe the force and evaluate a cutting force coefficient. See MPEP 2106.4(a)(2)(III). Further this limitation discloses “obtaining … cutting force coefficient in a formula…”, and therefore could also be abstract idea for computing cutting force coefficient using mathematical concepts. See MPEP 2106.04(a)(2)(I).

Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of “…using a measurement member to measure the force of the cutting tool corresponding to the included angle between a feeding direction of the cutting tool and a fiber direction of the unidirectional fiber reinforced polymer;…”. This is considered as data gathering indicating pre-solution (extra solution) activity and therefore does not integrate the judicial exception into a practical application. The preamble is also directed to how the data is gathered. This does not change the nature of data gathered. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the same rational applies here and mere data gathering in conjunction with an abstract idea, do not amount to significantly more on its own, or significantly more when considered in combination with preamble. MPEP 2106.05(g), (f). The claims 1 is therefore considered to be patent ineligible.
Claims 2 recite wherein the included angle is a parameter of the functions of the cutting force coefficients. This type of limitation add definition to mathematical calculations pertaining to the algorithm and merely add to abstract idea. The claim does not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 3 recite herein the formula is used to calculate the force of the cutting tool in the feeding direction, a normal direction and an axial direction, wherein the feeding direction, the normal direction and the axial direction are perpendicular to each other. This type of limitation add definition to mathematical calculations (force in this instance) pertaining to the algorithm and merely add to abstract idea. The claim does not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 4 recite wherein the formula is a cutting force formula. This type of limitation names the formula pertaining to the algorithm and merely add to abstract idea. The claim does not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 5 recite wherein the functions of the cutting force coefficients in the formula are obtained by regression analysis or deep learning. This type of limitation add definition to mathematical calculations pertaining to the algorithm and merely add to abstract idea. Further the citation of regression analysis or deep learning to obtain the cutting force coefficients, is considered as idea of a solution/mere instrunctions to apply an exception (generic regression analysis or deep learning) with any restriction on how the result is accomplished and any description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See MPEP 2106.05(f)(1).
Claim 6 recites: 
Step 1: the claims are drawn to a method and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicale to claim 10 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
6. A modeling apparatus of a cutting force model of a unidirectional fiber reinforced polymer connected to a measurement member, wherein the measurement member measures the force of a cutting tool when the cutting tool cuts the unidirectional fiber reinforced polymer along a circular path and constitutes the cutting force model, and the modeling apparatus comprises: 
a storage component, electrically connected to the measurement member to receive the force of the cutting tool corresponding to the included angle between the feeding direction of the cutting tool and the fiber direction of the unidirectional fiber reinforced polymer; 
and a calculating component, electrically connected to the storage component to receive the measured force, so as to obtain the functions of the cutting force coefficients in a formula.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and at best a mathematical concept. Specifically the process in step of obtaining is an observation/evaluation step to observe the force and evaluate a cutting force coefficient. See MPEP 2106.4(a)(2)(III). Further this limitation discloses “obtaining … cutting force coefficient in a formula…”, and therefore could also be abstract idea for computing cutting force coefficient using mathematical concepts. See MPEP 2106.04(a)(2)(I).
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a measurement member, a storage component, a calculating component for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  
In particular, the claim also recites the additional elements of “…a storage component, electrically connected to the measurement member to receive the force of the cutting tool corresponding to the included angle between the feeding direction of the cutting tool and the fiber direction of the unidirectional fiber reinforced polymer;…”.. This is considered as data gathering indicating pre-solution (extra solution) activity and therefore does not integrate the judicial exception into a practical application. The claim also recites that the data is gathered using the measurement member. This does not change the nature of data gathered. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the same rational applies here and mere data gathering in conjunction with an abstract idea, do not amount to significantly more on its own, or significantly more when considered in combination with preamble. MPEP 2106.05(g), (f). The claims 1 is therefore considered to be patent ineligible.
Claims 7 recite wherein the included angle is a parameter of the functions of the cutting force coefficients.. This type of limitation add definition to mathematical calculations pertaining to the algorithm and merely add to abstract idea. The claim does not disclose any additional limitations that integrate the judicial exception into practical element.
---- This page is left blank after this line ----
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage component” and “a calculating component”, in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as being indefinite for the following reason.
Claim 1 recites:
“… the modeling method comprises: using a measurement member to measure the force of the cutting tool corresponding to the included angle between a feeding direction of the cutting tool  and a fiber direction of the unidirectional fiber reinforced polymer…”

Claim 3 recites  
“…the modeling method as claimed in claim 1, wherein the formula is used to calculate the force of the cutting tool in the feeding direction, a normal direction and an axial direction, wherein the feeding direction, the normal direction and the axial direction are perpendicular to each other…”.

It is unclear whether the force of the cutting tool is measured (claim 1) or calculated (claim 3).
Claim 6 limitation “a calculating component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Specification [0016] (Published) discloses:
[0016] Referring to FIGS. 1A and 1B, for example, the modeling apparatus 140 can include a storage component 141, a cutting force coefficient calculating component 142, an analyzing component 143, and a cutting force calculating component 144, wherein the cutting force coefficient calculating component 142, the analyzing component 143 and the cutting force calculating component 144 can consist a single calculating component. The storage component 141 can be a read only memory (ROM), a flash memory, a random access memory (RAM), a disk, or any other suitable optical, magnetic or solid-state computer readable media, as well as a combination thereof. The storage component 141 is electrically connected to the measurement member 130. The cutting force coefficient calculating component 142 is electrically connected to the storage component 141, the analyzing component 143 is electrically connected to the cutting force coefficient calculating component 142, and the cutting force calculating component 144 is electrically connected to the analyzing component 143. The aforementioned connection relationship is an example, and the disclosure is not limited thereto. In some embodiment, the storage component 141 can be integrated into the calculating component, so that the calculating component can storage the data, analyze and calculate, but the disclosure is not limited thereto.

While the specification discloses what is considered as storage component, it is unclear what is considered as “calculating component” (See bolded and underlined above).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
To further prosecution, the calculating component is interpreted as a processor of some kind. 
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non Patent Literature by Karpat, Y et al (2012). Mechanistic force modeling for milling of unidirectional carbon fiber reinforced polymer laminates. International Journal of Machine Tools & Manufacture, 56, 79-93.
Regarding Claim 1
Karpat teaches a modeling method of a cutting force model of a unidirectional fiber reinforced polymer (Karpat: Title and Abstract), wherein a cutting tool cuts the unidirectional fiber reinforced polymer along a circular path (Karpat: Section 2 Pg.83 Col.1 "... Eq. (2) represents cutting forces in x–y direction for a tool... A circular tool path is assumed while calculating the chip thickness... "; Section 4) , and the modeling method comprises: using a measurement member to measure the force of the cutting tool (Karpat : Pg. 83 Section 3 showing the measuring member for the force "... The machining forces during milling experiments were measured by a Kistler 9123 rotating dynamometer and its Kistler 5223 charge amplifier....") corresponding to the included angle between a feeding direction of the cutting tool  and a fiber direction of the unidirectional fiber reinforced polymer (Karpat: starting on Pg. 80 Section 2 & Fig.1(a) and 1(b) showing angle between the cutting tool and fiber direction of the unidirectional fiber reinforced polymer in 0 and 45 degree orientation) ; and obtaining functions of cutting force coefficients in a formula according to the measured force (Karpat: Pg. 82 Col.2-Pg. 83 Col.1 in Section 2 , see specifically the Eqn(2) showing cutting forces (measured as per in section 3) used in function to obtain the cutting force coefficients Ktc and Krc).
Regarding Claim 2
Karpat teaches the modeling method as claimed in claim 1, wherein the included angle is a parameter of the functions of the cutting force coefficients (Karpat: See Fig. 1(a) and 1(b) in relation to Equation(2) where fiber cutting angle(.beta.) and tool rotation angle(.phi.) are used in the equation) .
Regarding Claim 3
Karpat teaches the modeling method as claimed in claim 1, wherein the formula is used to calculate the force of the cutting tool in the feeding direction, a normal direction and an axial direction, wherein the feeding direction, the normal direction and the axial direction are perpendicular to each other (Karpat: See Fig.4 showing the forces on the cutting tool in Fx, Fy and Fz direction which are perpendicular by convention; Section 3) .
Regarding Claim 4 
Karpat teaches the modeling method as claimed in claim 1, wherein the formula is a cutting force formula (Karpat: Pg. 83 Equation (2)) .
Regarding Claim 5
Karpat teaches the modeling method as claimed in claim 1, wherein the functions of the cutting force coefficients in the formula are obtained by regression analysis or deep learning (Karpat: Pg. 80 Col.1 at least showing "...A neural network model was used to estimate cutting and rubbing force coefficients in radial and tangential directions...." as deep learning; while also showing the that regression also has been used in past) .
Regarding Claim 6
Karpat teaches a modeling apparatus of a cutting force model of a unidirectional fiber reinforced polymer connected to a measurement member (Karpat: See Section 3 showing the apparatus with measurement member (Fig.3) used in section 4 modeling "...The cutting force formulation explained in Section2 can be used together with experimental milling force data to calculate cutting force coefficients for each fiber direction(y) as a function of fiber cutting angle(b)....") , wherein the measurement member measures the force of a cutting tool when the cutting tool cuts the unidirectional fiber reinforced polymer along a circular path  (Karpat : Section 2 Pg.83 Col.1 "... Eq. (2) represents cutting forces in x–y direction for a tool... A circular tool path is assumed while calculating the chip thickness... "; Section 4) and constitutes the cutting force model (Karpat: Section 4) , and the modeling apparatus comprises: a storage component, electrically connected to the measurement member to receive the force of the cutting tool  (Karpat : Section 3 ¶2 "... The cutting force data were collected using a data acquisition system and processed on a personal computer....", personal computer also understood as storage component as storage is needed to compute force graphs as in Fig.4) corresponding to the included angle between the feeding direction of the cutting tool and the fiber direction of the unidirectional fiber 9 reinforced polymer (Karpat: starting on Pg. 80 Section 2 & Fig.1(a) and 1(b) showing angle between the cutting tool and fiber direction of the unidirectional fiber reinforced polymer in 0 and 45 degree orientation); and a calculating component (Karpat : Section 3 ¶2 as computer & Section 5,  matlab code), electrically connected to the storage component to receive the measured force, so as to obtain the functions of the cutting force coefficients in a formula (Karpat: Pg. 82 Col.2-Pg. 83 Col.1 in Section 2 , see specifically the Eqn(2) showing cutting forces (measured as per in section 3) used in function to obtain the cutting force coefficients Ktc and Krc).
Regarding Claim 7
Karpat teaches the modeling apparatus as claimed in claim 6, wherein the included angle is a parameter of the functions of the cutting force coefficients (Karpat: See Fig. 1(a) and 1(b) in relation to Equation(2) where fiber cutting angle(.beta.) and tool rotation angle(.phi.) are used in the equation).
---- This page is left blank after this line ----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Wednesday, September 28, 2022